      Case 1:19-cv-10578-AJN-SDA Document 319 Filed 07/26/21 Page 1 of 2



                                                                                                     7/26/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Shukla,

                        Plaintiff,
                                                                               19-cv-10578 (AJN)
                 –v–
                                                                                    ORDER
  Deloitte Consulting LLP,

                        Defendant.



ALISON J. NATHAN, District Judge:

       On July 15, 2021, the Court issued an order denying Plaintiff’s motion for

reconsideration of a motion for reconsideration. Dkt. No. 306. That same day, Plaintiff filed a

motion to “set aside” this Order and other rulings. Dkt. No. 307. On July 17, 2021, Plaintiff

filed a motion requesting oral argument on issues that the Court has already ruled on. Dkt. No.

312. These motions are frivolous and are DENIED.

       On July 23, 2021, Judge Aaron issued an Order and Report & Recommendation denying

certain of Plaintiff’s motions and recommending that the Court dismiss Plaintiff’s case with

prejudice, pursuant to Federal Rules of Civil Procedure 37 and 41(b), for repeated violations of

court orders. Dkt. No. 314. In the Report & Recommendation, Judge Aaron summarized the

long history of Plaintiff’s willful disobedience of Court orders and contumacious behavior in this

case. Id.

       Plaintiff immediately filed a “Motion to Vacate” the Order and Report &

Recommendation and a “Motion for Reconsideration” of Judge Aaron’s denial of his motion to




                                                1
        Case 1:19-cv-10578-AJN-SDA Document 319 Filed 07/26/21 Page 2 of 2




compel Defendant to take a deposition of Dr. Niti Aggarwal. Dkt. No. 315, 316.1 The Court

construes these filings as objections to Judge Aaron’s Order and Report & Recommendation,

Dkt. No. 314, pursuant to Fed. R. Civ. P. 72(b). Defendant has until August 9, 2021 to file a

single response to Plaintiff’s objections. Plaintiff will then have until August 16, 2021 to file a

single reply. Plaintiff is warned that he has no basis to make additional filings other than his

single reply to Defendant’s opposition. If Plaintiff fails to comply with the Court’s instructions

in this Order, that will serve as further grounds for sanctions, including a dismissal of his action

and an anti-filing injunction.



         SO ORDERED.

    Dated: July 26, 2021
           New York, New York                             ____________________________________
                                                                    ALISON J. NATHAN
                                                                  United States District Judge




1
 Additionally, Plaintiff filed a letter addressed to Judge Aaron and in the text of the docket entry made a
sanctionable insult towards Judge Aaron. Dkt. No. 316. This is precisely the kind of petulant behavior that Judge
Aaron described in his Report & Recommendation as supporting dismissal.


                                                         2
